Filed 5/24/21 P. v. Wohn CA4/2
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                              E075800

 v.                                                              (Super.Ct.No. RIF1307093)

 RONALD JUN WOHN,                                                OPINION

          Defendant and Appellant.




         APPEAL from the Superior Court of Riverside County. John D. Molloy, Judge.

Affirmed.

         Mark Raymond McDonald for Defendant and Appellant.

         Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Melissa Mandel and A. Natasha

Cortina, Deputy Attorneys General, for Plaintiff and Respondent.




                                                             1
       In July 2013, Ronald Jun Wohn pled guilty and completed drug treatment and

probation for a drug possession offense. In 2016, the trial court dismissed his conviction

under a provision authorizing dismissal of a conviction if it “finds that the defendant

successfully completed drug treatment, and substantially complied with the conditions of

probation, including refraining from the use of drugs after the completion of treatment.”

(Pen. Code, § 1210.1, subd. (e)(1), unlabeled statutory citations refer to this code).

       In 2020, Wohn petitioned to have his arrest record sealed under a provision

permitting the sealing of arrest records for anyone “who has suffered an arrest that did

not result in a conviction.” (§ 851.91.) The trial court denied the petition. Wohn argues

this was error because the earlier dismissal of his conviction rendered his arrest one that

did not result in a conviction. We conclude dismissal under section 1210.1

subdivision (e), does not change the fact that the arrest resulted in a conviction as defined

in section 851.91. We therefore affirm.

                                          I. FACTS

       On July 24, 2013, Wohn pled guilty to possessing methamphetamine. (Health and

Saf. Code, § 11377, subd. (a).) The court suspended imposition of sentence and placed

him on three years’ probation under Penal Code section 1210.1, subdivision (a), which

codified the provisions of Proposition 36. In February 2016, the court reduced Wohn’s

felony to a misdemeanor.




                                              2
       In March 2016, Wohn completed probation, which included mandatory drug

treatment. The court then dismissed his conviction under section 1210.1,

subdivision (e)(1).

       In August 2020, Wohn petitioned to have his arrest record sealed under

section 851.91. The court denied the petition, and Wohn timely appealed.

                                       II. ANALYSIS

       Section 851.91, passed by the Legislature in 2017, allows “[a] person who has

suffered an arrest that did not result in a conviction” to “petition the court to have his or

her arrest and related records sealed.” Wohn argues section 851.91 applies to his arrest

because, under the terms of section 1210.1, subdivision (e)(1), upon successful

completion of probation and drug treatment the court must dismiss the conviction and

“both the arrest and the conviction shall be deemed never to have occurred.”1 (§ 1210.1,

subd. (e)(1).)

       Controlling here is the fact that section 851.91 defines the circumstances under

which a conviction didn’t occur in a manner that excludes Wohn’s situation. “For

purposes of this section, an arrest did not result in a conviction if any of the following are

true: [¶] (A) The statute of limitations has run on every offense upon which the arrest was

based and the prosecuting attorney of the city or county that would have had jurisdiction


       1 Wohn also argues we must reverse because the trial court erroneously relied on
People v. E.B. (2020) 51 Cal.App.5th 47. However, we affirm a trial court ruling that is
“correct upon any theory of law applicable to the case . . . regardless of the considerations
that moved the lower court to its conclusion.” (Belair v. Riverside County Flood Control
Dist. (1988) 47 Cal.3d 550, 568.)

                                               3
over the offense or offenses upon which the arrest was based has not filed an accusatory

pleading based on the arrest. [¶] (B) The prosecuting attorney filed an accusatory

pleading based on the arrest, but, with respect to all charges, one or more of the following

has occurred: [¶] (i) No conviction occurred, the charge has been dismissed, and the

charge may not be refiled. [¶] (ii) No conviction occurred and the arrestee has been

acquitted of the charges. [¶] (iii) A conviction occurred, but has been vacated or reversed

on appeal, all appellate remedies have been exhausted, and the charge may not be

refiled.” (§ 851.91, subd. (a)(1).)

       As those plain terms make clear, a defendant may petition to have their arrest

records sealed only if they were not as a matter of historical fact convicted or if they did

suffer a conviction which an appellate court reversed or vacated. Section 851.91 does not

permit a petition to seal arrest records for someone—like Wohn—who did in fact suffer a

conviction (by plea) but had the conviction dismissed by the trial court under

section 1210.1, subdivision (e). Section 1210.1, subdivision (e), had long been in effect

when the Legislature enacted section 851.91. If they had intended to allow petitioners

who had their convictions dismissed under section 1210.1, subdivision (e), to take

advantage of its provisions, they would have included that mechanism under the

provision setting out the circumstances in which “an arrest did not result in a conviction.”

(§ 851.91, subd. (a)(1).)

       Wohn argues that, notwithstanding this statutory definition, his arrest did not

result in a conviction for purposes of section 851.91 because section 1210.1 directs that



                                              4
when a conviction is dismissed under its provisions, “both the arrest and the conviction

shall be deemed never to have occurred.” (§ 1210.1, subd. (e)(1).) As the People point

out, another appellate court considered and rejected the same argument in People v. D.C.

(2020) 54 Cal.App.5th 727 (D.C.). That court concluded that, “[c]ontrary to defendant’s

argument, his arrest did result in a conviction,” and “[t]hough that conviction was later

set aside and ‘deemed never to have occurred’ . . . it still exists for some purposes.” (Id.

at p. 735.) For example, a conviction “deemed never to have occurred” under

section 1210.1, subdivision (e)(1), must still be disclosed in response to any direct

question or application for public office, may be disclosed by the state if the defendant

applies to be a law enforcement officer, and still restricts the defendant’s second

amendment rights. (D.C., at p. 736.)

       We agree with the D.C. court that “[w]hile defendant’s arrest and conviction are

deemed never to have occurred for most purposes, we cannot conclude this [makes him]

the equivalent of a defendant who was arrested but never convicted. Rather, because

defendant’s arrest and conviction still exist for some purposes, he is in a markedly

different position from someone who was never convicted at all.” (D.C., supra, 54

Cal.App.5th at p. 736.) The bottom line is section 851.91 provides a way to seal arrest

records for any person who has been arrested but never properly convicted, while

section 1210.1 provides relief to people who were convicted of certain drug offenses but

successfully completed treatment and probation. We agree with D.C. that these two




                                              5
statutory schemes are fundamentally distinct and apply to defendants in completely

different circumstances.

                                  III. DISPOSITION

      We affirm the order denying Wohn’s petition to seal his arrest record.

      NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                             SLOUGH
                                                                                     J.
We concur:


RAMIREZ
                       P. J.


MILLER
                           J.




                                           6